El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
Esta es una apelación contra una sentencia condenando al acusado, por un delito de abuso de confianza, a sufrir la pena de sesenta días de cárcel.
En la denuncia se imputa el delito alegándose que el acu-sado “ilegal, voluntaria y maliciosamente, habiendo recibido la encomienda' de vender una novilla de ocho arrobas, en la, cual tenía una participación de gananciales el padre del acu-sado, Celestino Ribera, se apropió del producto total de la *899venta de dicha novilla, que montó a $30.00, sin rendir cuen-tas ni entregarle cantidad alguna a su dueño.”
El apelante sostiene que la denuncia en la forma redac-tada no contiene hechos constitutivos de un delito y que además la corte inferior cometió error al apreciar la prueba.
Estamos conformes con el apelante acerca de la vague-dad de la forma de la denuncia no estableciendo en térmi-nos claros y precisos la relación fiduciaria o de agencia en-tre eí acusado y la denunciante, pero no nos detendremos en la discusión de esta cuestión porque la prueba es insufi-ciente para declarar culpable al acusado. El Fiscal en el acto de la vista analizó la prueba y se pronunció en tal sen-tido' recomendando la revocación de la sentencia.
Basta decir que la prueba de cargo es tan confusa que en realidad infunde dudas y no se puede determinar cierta-mente la culpabilidad del acusado. Parece desprenderse que la novilla fue entregada al acusado por su padre, quien tenía participación en la misma, y no por la denunciante, para ser vendida, y si ocurrió así, correspondía rendir cuen-tas al primero del producto de la venta. La prueba tam-bién tiende a establecer que un hermano y un hijo de la de-nunciante intervinieron en la negociación de la venta y que el comprador entregó al hermano el precio, pero habiendo surgido en el momento una discusión - entre aquéllos y el acusado, el comprador volvió a tomar el dinero para entre-garlo al acusado y que luego vió que dicho acusado entregó dinero al hijo de la demandante sin que supiere el mon-tante de la cantidad.
Asimismo refiere Romualdo Vega, hijo de la denunciante, que quien hizo la venta fué su tío Alfonso Espada.
La prueba del acusado consistió en su propia declara-ción y la de un testigo y éstos corroboran la dél comprador.

Por lo expuesto, la sentencia inferior debe revocarse y dictarse otra absolviendo al acusado.